DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
 Claims 6-8 are canceled. Claim 9 is newly added. Claims 1-5, 9 are pending.
  
Response to Applicant Remarks
With regard to the rejection under 35 USC 101, the claims have been amended to recite data encryption using homomorphic encryption and multi-party computation.  Analysis under revised step 2A, prong two, of the 2019 PEG guidelines determines the claim amendments to integrate the abstract idea into a practical application.  The rejections under 35 USC 101 are therefore withdrawn.
With regard to the rejections under 35 USC 112(a),  Applicant’s remarks regarding the cited NPL references are persuasive and the rejections are withdrawn.
With regard to the 35 USC 112(b) rejection of claim 7 as recorded in paragraph 31 of non-final action dated 12/9/2021, claim 7 has been canceled and rejection is withdrawn.
With regard to the 35 USC 112(b) rejections of claims 1, 7, 8 as recorded in paragraphs 34-35 of non-final action dated 12/9/2021, the limitation noted in the rejection has been deleted from claim 1, and claims 7 and 8 have been canceled.  The rejections are therefore withdrawn.
With regard to the prior art rejections, Applicant is of the opinion the prior art does not disclose the claim limitations.  Specifically, Applicant remarks, “…Applicant respectfully submits that the above-noted features of claim 1 are not disclosed, suggested, or otherwise rendered obvious by Ford based on the following. Paragraphs [0029], [0054]-[0056], [0064], and FIG. 2 of Ford discloses that data is obfuscated using homomorphic encryption, and that the obfuscated data is operated using full homomorphic encryption without the obfuscated data being decrypted.  However, it is respectfully submitted that Ford fails to teach that the obfuscated data is subject to data analysis processing including one of image recognition processing, statistical processing, and predictive computation processing using a neural network, as required by the above-noted features of claim 1.  Ford fails to teach that data analysis is performed when a request for data analysis is received from a service server, and that the result of the data analysis is transmitted to the service server, as required by the above-noted features of claim 1. In view of the above, Applicant respectfully submits that Ford fails to disclose, suggest, or otherwise render obvious the above-noted features of claim 1. Accordingly, claim 1 is patentable over Ford.” (Pages 15-16 of Remarks). 
With regard to the prior art rejections, Applicant’s remarks have been considered but are deemed moot in view of new grounds for rejection necessitated by claim amendments. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0261404), in view of Whitney (US Publication 2019/0279160). 
With regard to claims 1 and 9, Ford discloses A data distribution method for a data distribution system which includes a device and a plurality of authentication servers ([32], [47], Figure 1 devices 115, 120, 125 and nodes 110-1-110-x, where the nodes are interpreted as ‘authentication servers’), the data distribution method comprising:
encrypting, by the device, history information of the device, the device encrypting the history information using a first secure computation method which enables computation without decrypting the encrypting history information, and the first secure computation method being an encryption method using one of fully homomorphic encryption and multi-party computation ([31], “…Full homomorphic encryption schemes protect data while still enabling suitably coded programs to accept it as input.”; [64], “…In embodiments, a computing device is used to obfuscate (305) data using a homomorphic encryption. Full homomorphic encryption allows the data to be operated upon without first having to be decrypted. Examples of homomorphic encryption are described in Micciancio, Daniele, “Technical Perspective: A First Glimpse of Cryptography's Holy Grail,” Communications of the ACM, Vol. 53 No. 3, page 96, which is incorporated by reference herein in its entirety.”; Figure 3; [51] and Figure 2 describing the data; and where ‘multi-party computation’ is interpreted as further describing the encrypted data as being capable of undergoing computation by two or more parties; [65], “A “transaction message” (which may also be referred to as “transaction” or “message”) may then be submitted (310) to one or more nodes who participate in a decentralized computational network…the message may be the same as or similar to message 222 in FIG. 2, in which the obfuscated set of data and an identified program are viewable by one or more untrusted participants in the decentralized computational network.”; [29]);
 generating, by the device, transaction data including the encrypted history information ([65], “A “transaction message” (which may also be referred to as “transaction” or “message”) may then be submitted (310) to one or more nodes who participate in a decentralized computational network…the message may be the same as or similar to message 222 in FIG. 2, in which the obfuscated set of data and an identified program are viewable by one or more untrusted participants in the decentralized computational network.”; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which discloses the data to be ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information)
transmitting, by the device, the transaction data to a first authentication server included in the plurality of authentication servers (([64], “A “transaction message” (which may also be referred to as “transaction” or “message”) may then be submitted (310) to one or more nodes who participate in a decentralized computational network…”; where the node is interpreted as the first authentication server of the plurality);
receiving, by the first authentication server, the transaction data ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; [65], where receiving node is interpreted as authentication server as noted above; see also Figures 1, showing the nodes of the blockchain); 
    performing processing, by the first authentication server, to verify a validity of the transaction data received from the device ([43], “Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum.”; where the receiving/mining note is interpreted as the authentication server); 
recording, by the first authentication server, the transaction data in a distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server ([54], “…the message 222 may include data for processing. Since this data is publicly in the ledger…”; Figure 2, block 210 as recorded in blockchain 205; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”; [43], “…Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum.”), 
when the validity of the transaction data received from the device is verified by the first authentication server [57], “…the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”; it is further noted that this “when” steps comprises contingent language and neither it nor the subsequent “recording…” step are required to be performed by the method, as the “when” condition may not be met.  See MPEP 2111.04 II and Ex parte Schulhauser); 
and receiving, by the first authentication server, a request for data analysis… ([55], “in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof. Thus, in embodiments, a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain…”; where the “sender” makes the request for the program execution; [56], the request may comprise a computation of data).
performing, by the first authentication server, using a second secure computation method, secure computation on the encrypted history information included in the transaction data when the request for data analysis is received…the secure computation being computation processing performed without decrypting the encrypted history information ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data. In embodiments, the program identifier may be an address to a program (or byte code) in the block chain, may be a link or identify to an application available outside the block chain, or a combination thereof. Thus, in embodiments, a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain).”; [56], “…In embodiments, the computation may be performed automatically as part of the mining process. In embodiments, the message may include an identifier (not shown) that this message is a request for computation of the data.”; [64], “…Full homomorphic encryption allows the data to be operated upon without first having to be decrypted.”)
the second secure computation method being the encryption method using the one of fully homomorphic encryption and multi-party computation, and the computation processing being one of data processing ([31], “…systems and methods of facilitating computations that are publically defined while assuring the confidentiality of the input data provided, the generated output, or both by using homomorphic encryption on the contents. Full homomorphic encryption schemes protect data while still enabling suitably coded programs to accept it as input…”; [55], “…a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain…”; [64])
transmitting, by the first authentication server, a computation result of the secure computation…([58], “…the block chain 205 may be used to send messages regarding the computed results data…”; [55], “…a node in the decentralized network may recognize that address as a request for execution of the identified program, will execute the program using the obfuscated data that was supplied in the message, and take an action (such as posting a result to the block chain)…”; where the nodes (server) and requestor device are in communication and posting to the blockchain is broadly interpreted as transmitting the result to the requesting device; [62], “…In embodiments, the message 262 includes the results data from using the specified program and the obfuscated data…”)

Ford discloses the server receiving, through the blockchain, the sender’s request for data analysis, as noted above, and further discloses transmitting a computation result through the blockchain.  However, Ford does not disclose the request for data analysis is received from a service server, nor that the computation results are transmitted to the service server.  Ford also discloses the computation processing being one of data processing, where, as noted above, a program processing the data can be run and the results returned.  However, Ford does not specifically disclose the computation processing being one of image recognition processing, statistical processing, and predictive computation processing using a neural network. 
However, Whitney discloses receiving, by the first authentication server, a request for data analysis  from a service server (Embodiment of Figure 2C, as disclosed in [31]-[39], see particularly [38], “…the applicant records can comprise an image of the applicant (e.g. facial image). Such an image can be published to the blockchain as described herein and stored (encrypted) in database 246. In further embodiments, the applicant 256 can capture a current image of the applicant 256 using an image capture device associated with the applicant device 250 and provide the current image to the blockchain server 244. In additional embodiments, the blockchain server 244, in response to request by the recruiter 254, via the recruiter device 248, can compare the current image to the image encrypted and stored by the blockchain server 244 in database 246 using image recognition techniques. As a result of the comparison, the blockchain server 244 can notify the recruiter 254, via recruiter device 248 whether or not the current image of the applicant matches to stored image of the applicant.”;    [31], “…The user device 248-252 can include laptop computers, mobile devices, mobile phones, smartphones, tablet computers, desktop computers, wearable devices, smartwatches, or any other computing device…”; where a server is interpreted as a computing device).
performing, by the first authentication server…secure computation …when the request for data analysis is received from the service server, the secure computation being computation processing…the computation processing being one of image recognition processing, statistical processing, and predictive computation processing using a neural network ([38], “…the blockchain server 244, in response to request by the recruiter 254, via the recruiter device 248, can compare the current image to the image encrypted and stored by the blockchain server 244 in database 246 using image recognition techniques…”); and 
transmitting, by the first authentication server, a computation result of the secure computation to the service server ([38], “…As a result of the comparison, the blockchain server 244 can notify the recruiter 254, via recruiter device 248 whether or not the current image of the applicant matches to stored image of the applicant.”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the secure data distribution method and system as disclosed by Ford with the modification of applying image recognition techniques when receiving and responding to data processing requests from third party service devices as disclosed by Whitney, because the such a features would provide further data security (see Whitney, [38]).
 With regard to the further limitations of claim 9, Ford discloses A data distribution system comprising: a device; and a plurality of authentication servers including a first authentication server ([32], [47], Figure 1 devices 115, 120, 125 and nodes 110-1-110-x, where the nodes are interpreted as ‘authentication servers’).

 With regard to claim 3, Ford in view of Whitney discloses the limitations of claim 1 as discussed above.  Ford further discloses the data distribution method further comprising: generating …third transaction data indicating a data analysis request, and transmitting, …the third transaction data to the first authentication server ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [56]-[57]; where it is further noted that the ‘third transaction data’ comprises mere duplication of parts, as it serves only to request the data computation from a different server/device),
recording, by the plurality of authentication servers, the third transaction data in distributed ledgers ([54], “…the message 222 may include data for processing. Since this data is publicly in the ledger…”; Figure 2, block 210 as recorded in blockchain 205, [32]) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”) when a validity of the third transaction data received …is verified by the first authentication server ([56]-[57], “…receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”); 
receiving …the computation result of the secure computation from the first authentication server ([67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”), and 
in the performing the secure computation on the encrypted history information, the encrypted history information is subjected to the computation processing according to the data analysis request ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data; [53], “…an originator may supply the data and identify the application that is to operate on the obfuscated data…”), and is included in first transaction data among one or more items of transaction data recorded in the distributed ledger ([13], “…FIG. 5 depicts a method for returning the results of processed obfuscated data via a secure distributed transaction ledger according to embodiments of the present invention…”; Figure 5 #505; [67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”).
Ford does not specifically disclose the data distribution system further includes a service server, where the service server comprises a device associated with an entity other than the sender disclosed by Ford.  However, Whitney discloses the data distribution system further includes a service server  (Embodiment of Figure 2C, as disclosed in [31]-[39], see particularly [38], “…In additional embodiments, the blockchain server 244, in response to request by the recruiter 254, via the recruiter device 248, can compare the current image to the image encrypted and stored by the blockchain server 244 in database 246 using image recognition techniques. As a result of the comparison, the blockchain server 244 can notify the recruiter 254, via recruiter device 248 whether or not the current image of the applicant matches to stored image of the applicant.”;    [31], “…The user device 248-252 can include laptop computers, mobile devices, mobile phones, smartphones, tablet computers, desktop computers, wearable devices, smartwatches, or any other computing device…”; where a server is interpreted as a computing device, and the recruiter device is interpreted as an example of a service server).
Ford discloses generating…third transaction data indicating a data analysis request, and transmitting, …the third transaction data to the first authentication server when a validity of the data received is verified, and receiving …the computation result as noted above.  However, Ford does not specifically disclose the data analysis request being generated and transmitted by the service server, nor the computation result being received by the service server.
However, Whitney discloses generating by the service server, third transaction data indicating a data analysis request, and transmitting, by the service server, the third transaction data to the first authentication server ([38], “…the blockchain server 244, in response to request by the recruiter 254, via the recruiter device 248, can compare the current image to the image encrypted and stored by the blockchain server 244 in database 246 using image recognition techniques…”; where the generating of the request is interpreted as generating the transaction data; see also [39], “…the blockchain server 244 can perform a transaction of the recruiter, via the recruiter device, on block 266 to extract the portion of the records from a database…” and Figure 3; see also [41]-[42]), receiving, by the service server, the computation result ([38], “…as a result of the comparison, the blockchain server 244 can notify the recruiter 254, via recruiter device 248 whether or not the current image of the applicant matches to stored image of the applicant.”). 


With regard to claim 4, Ford, in view of Whitney, disclose the limitations of claim 3 as discussed above.  Ford further discloses generating, by the first authentication server, fourth transaction data which includes a transaction ID of the first transaction data which has been used in the secure computation (Figure 2, block 250 and associated discussion, [59]-[62]; [61], “…In embodiments, the message may include a unique identifier of the node that submitted the message.”), 
and transmitting, by the first authentication server, the fourth transaction data to the plurality of authentication servers excluding the first authentication server, the fourth transaction data indicating that the computation result of the secure computation has been transmitted ([60], “…In embodiments, a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity.”; [59]-[62], where the networked peers receive the message as well); and
recording, by the first authentication server, the fourth transaction data in the distributed ledger ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260.”; [59]-[62]; Figure 2, block 250 recorded in blockchain) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”).
Ford discloses transaction data indicating that the computation result of the secure computation has been transmitted to the sender of the request, as cited above, but does not specifically disclose the sender of the request as the service server.  However, Whitney discloses transaction data indicating that the computation result of the secure computation has been transmitted to the service server  ([38], “…as a result of the comparison, the blockchain server 244 can notify the recruiter 254, via recruiter device 248 whether or not the current image of the applicant matches to stored image of the applicant.”). 

With regard to claim 5, Ford, in view of Whitney, disclose the limitations of claim 1 as discussed above.  Ford further discloses the history information includes … data of a user of the device the ‘history information’, where Ford discloses a possible set of data indicating user device location, used in a computation of distance to friends or other users, (see [54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which discloses the data to be ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information).  Ford further discloses the history information includes personal data of a user of the device, where the location [29] data is broadly interpreted as comprising personal data of a user.  Whitney more specifically discloses the history information includes personal data of a user of the device ([38], “…the applicant records can comprise an image of the applicant (e.g. facial image). Such an image can be published to the blockchain as described herein and stored (encrypted) in database 246.”;  [34], “…Applicant records can include attributes that comprise a full name of the applicant, an applicant identifier, university name, type of degree, department, and graduation year…”).

 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Publication 2016/0261404), in view of Whitney (US Publication 2019/0279160), in further view of Shadmon (US Publication 2019/0158594). 
With regard to claim 2, Ford, in view of Whitney, disclose the limitations of claim 1 as discussed above.  Ford further discloses generating, by the first authentication server, second transaction data ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”; [52], “…the identifier of the owner or sender provides a way by which a third-party node or nodes that perform the computation can address a response to the originator.”, where the node is interpreted as the first authentication server) 
and transmitting, by the first authentication server, the second transaction data to the plurality of authentication servers excluding the first authentication server ([58]) , the second transaction data including a blockchain address of, among one or more items of transaction data recorded in the distributed ledger, first transaction data which has been used in the secure computation ([52], “…a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity…”;  [52], “…the identifier of the owner or sender provides a way by which a third-party node or nodes that perform the computation can address a response to the originator. Additionally, the identifier of the owner/sender may be used or linked to an account to pay for processing fees…”, interpreted as the ‘address’.);
and recording, by the first authentication server, the second transaction data in the distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”).
Ford discloses the second transaction as noted above, but does not specifically disclose a token generated.  However, Shadmon discloses the second transaction data indicating that a token has been generated for the blockchain address ([42], “…querying the system requires a small payment of tokens. These payment tokens are shared (according to a prearranged contract) between members of the network that contributed the data being queried and the members that processed the query.”; [78], “…contractors receive a payment in tokens from the coordinator in return for its effort during query processing.”; [84], “…transactions are transfers of tokens between accounts.”); where Shadmon envisions tokens for storing data, querying data, or processing data, and the transactions are the transfers of tokens, and the transfer of tokens further indicates their prior generation).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the secure data distribution method and system as disclosed by Ford as modified to apply image recognition techniques as disclosed by Whitney,  with the modification of using tokens for fees or incentives as disclosed by Shadmon because such an method/system would incentivize the servicing providers (see Shadmon [166],  “…nodes that service the data may be offering their resources to service the data for rewards and these rewards may be in the form of tokens.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knas, (US Patent 10, 735,193)
Alvarez (US Publication 2018/0091596)
Blockchain IoT downloaded from http://pages.cpsc.ucalgary.ca/~joel.reardon/blockchain/readings/blockchain_iot.pdf
Towards Blockchain-based Auditable Storage and Sharing of IoT Data https://www.diva-portal.org/smash/get/diva2:1170397/FULLTEXT01.pdf
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685